IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,                :     No. 2387 Disciplinary Docket No. 3

             Petitioner                        :     No. 182 DB 2016

             v.                                :    Attorney Registration No. 91484

ANNETTE MARIA OAKLEY,                          :     (Philadelphia)

              Respondent




                                          ORDER


PER CURIAM


      AND     NOW,    this   13th   day   of       July,   2017,   upon   consideration   of   the

Recommendation of the Three -Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Annette Maria Oakley is

suspended on consent from the Bar of this Commonwealth for a period of one year.

Respondent is directed to comply with all the provisions of Pa.R.D.E. 217, and shall pay

the costs incurred by the Disciplinary Board in the investigation and prosecution of this

matter.